Citation Nr: 0112743	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-14 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the appellant filed a timely notice of disagreement 
regarding the claim of entitlement to an apportionment of the 
veteran's benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to February 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1. The appellant was notified on February 9, 2000 of the 
denial of her claim for an apportioned share of the veteran's 
compensation benefits.

2.  The sixty day period for submittal of a notice of 
disagreement to the February 2000 denial was April 3, 2000.

3. The RO received a notice of disagreement with the February 
2000 determination on April 11, 2000.

4.  The appellant may be presumed to have submitted the 
notice of disagreement (dated April 5, 2000) with the 
February 2000 determination no earlier than April 4, 2000.


CONCLUSION OF LAW

A timely notice of disagreement regarding the claim of 
entitlement to an apportionment of the veteran's benefits was 
not filed, and the Board lacks jurisdiction to consider the 
merits of that issue. 38 U.S.C.A. §§ 7105A(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to an apportionment of the veteran's benefits. 38 U.S.C.A. § 
7104.  Specifically, it must be determined whether the 
appellant filed a notice of disagreement with regard to her 
claim.

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case has been 
provided, a timely filed Substantive Appeal. 38 U.S.C.A. § 
7105A; 38 C.F.R. § 20.500 (2000).  In simultaneously 
contested claims, the Notice of Disagreement from the person 
adversely affected must be filed within 60 days from the date 
of mailing of the notification of the determination to him or 
her; otherwise, that determination will become final.  The 
date of mailing of the letter of notification will be 
presumed to be the same as the date of that letter for 
purposes of determining whether a Notice of Disagreement has 
been timely filed.  38 C.F.R. § 20.501(a) (2000).  

In a February 2, 2000, apportionment decision, the RO denied 
the appellant's claim for apportionment.  Review of the 
letter reveals that it specifically informed her under the 
heading "APPEAL OF THIS DETERMINATION" that an NOD must be 
sent within 60 days from the date of the letter.  

The sixty day period expired on April 3, 2000, the sixty-
first day, because the sixtieth day was a Sunday.  The 
appellant's NOD was received at the RO on April 11, 2000, 
sixty-nine days after the notification was sent.

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2000).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included. Id.  

Applying this rule, the appellant's NOD could be presumed to 
have been mailed on April 4, 2000.  (This would be one day 
prior to the actual date of her signature on the document).  
Accordingly, even under a liberal reading of the facts, the 
NOD was one day beyond the period for filing.

A timely NOD regarding the claim of entitlement to an 
apportioned share of the veteran's benefits was not filed, 
and the Board is without authority to exercise appellate 
jurisdiction over that claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a NOD and 
a formal appeal. When an appellant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing, he or she is 
statutorily barred from appealing the decision of the agency 
of original jurisdiction. Roy v. Brown, 5 Vet. App. 554, 556 
(1993).

The Board notes that the issue of the timeliness of the NOD 
was fully developed with a statement of the case by the RO.  
As such, the Board finds that the appellant was afforded 
appropriate procedural protections to assure adequate notice 
and chance to be heard on that aspect of her claim.  
VAOPGCPREC 9-99; 64 Fed.Reg. 52,376 (1999).  

ORDER

The appeal of a claim of entitlement to an apportionment of 
the veteran's benefits was not perfected in a timely manner.  
The appeal is dismissed for lack of jurisdiction.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

